95 Ariz. 68 (1963)
386 P.2d 794
STATE of Arizona, Appellee,
v.
Arthur Joseph FRY, Appellant.
No. 1384.
Supreme Court of Arizona. En Banc.
November 20, 1963.
Rehearing Denied December 17, 1963.
*69 Skousen, McLaws & Skousen, Mesa, for appellant.
Robert W. Pickrell, Atty. Gen., Charles N. Ronan, County Atty., for appellee.
PER CURIAM.
Appellant was charged with robbery. He pleaded not guilty and the matter came to trial. The morning of the second day of trial the State filed an amended information in open court and without objection by the defendant. The amended information charged the defendant with burglary in the first degree to which he pleaded guilty and was sentenced to from 4 to 8 years in the state prison. Appellant was represented by counsel.
Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court pursuant to A.R.S. § 13-161, to handle his appeal. In his notice of appeal appellant contended that his plea of guilty was the result of mental coercion. Counsel stated to this court that it was his opinion there was no merit to the appeal. This court ordered the appeal be submitted on the record for examination for fundamental error.
We have examined the record and the transcript of testimony and find no error. The record does not show that appellant's plea of guilty was the result of any coercion or undue influence.
Affirmed.